Exhibit   10.6

 
SPONSORED RESEARCH AGREEMENT
 


 
THIS AGREEMENT, effective this 15 day of May 2006, by and between Apro Bio
Pharmaceutical Corporation, a Utah Corporation, having a principal office at
5820 Tolcate Woods Lane. Salt Lake City, Utah 84121 (hereinafter referred to as
"Sponsor"), and THE REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate,
contracting for and on behalf of the University of Colorado at Denver and Health
Sciences Center, a public educational institution of the State of Colorado
(hereinafter referred to as "University").


 
WITNESSETH:
WHEREAS, the Sponsor. simultaneously with this Agreement, has executed an
Exclusive License Agreement with the Regents of the University of Colorado for
certain Patent Rights to be exploited in the field of use relative to the scope
of work described in the attached Appendix A of this Agreement (the "License
Agreement")
 
WHEREAS, the Sponsor desires research services in accordance with the scope of
work described in the attached Appendix A of this Agreement; and
 
WHEREAS, the performance of such research services is consistent and compatible
with and beneficial to the academic role and mission of the University as an
institution of higher education.
 
NOW THEREFORE, in consideration of the mutual premises and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto expressly agree as follows:
 
Article 1 - Definitions
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
1.1
"Project" shall mean the research services to be performed under this Agreement
as described in Appendix A hereof, under the direction and supervision of
University's Principal Investigator (hereinafter called the "PI").

 
1.2
"Equipment" is defined as any tangible item of property with a unit cost of
$5,000 or more and an expected useful life of one year or more.

 
1.3
"University Intellectual Property" shall mean individually and collectively all
inventions, improvements, and discoveries, which are conceived and/or made in
the performance of Project solely by one or more University personnel.

 
1.4
The term "Know-how" shall mean all unpatented and unpatentable technical
information, trade secrets, devices, models, things, know-how, methods,
documents, materials, and all other confidential information related to the
Project which was developed by the Pl.

 
Page 1 of 17

--------------------------------------------------------------------------------


 
 
Article 2 - Research work
 
2.1
University will use its reasonable best efforts to conduct the Project in
accordance with the terms and conditions of this Agreement, and will furnish the
facilities necessary to carry out the Project.

 
2.2
The Project will be carried out under the direction and supervision of Leland
Shapiro, M. D., the University designated Pl.

 
2.3
University does not guarantee specific results, and the Project will be
conducted only on reasonable best efforts basis.

 
2.4
University will keep accurate financial and scientific records relating to the
Project and will make records available to Sponsor or its authorized
representative throughout the Term of the Agreement during normal business hours
upon reasonable notice.

 
Article 3 - Agreement Duration
 
3.1
This agreement shall become effective on April 17 , 2006 and shall terminate on
April 16. 2009, unless a subsequent time extension, supplement, addition,
continuation or renewal is mutually agreed upon in writing between the parties.

 
Article 4 - Compensation
 
4.1
This is a fixed price Agreement. As consideration for the performance by
University of its obligations under this Agreement, and subject to Paragraphs
4.2, 4.3 and 16.1, Sponsor agrees to pay University a fixed-price total of One
million Ninety Seven Thousand Four Hundred Sixty Dollars, ($1,097,460) Dollars,
($1,097,460) in accordance with the budget described in the attached Appendix A
of this Agreement. Sponsor shall remit not less than Eighty Thousand Dollars
($80,000) of the total contract price within seven (7) days after the execution
by both parties of this Agreement. The remaining amount of the contract price
due under this Agreement shall be paid in increments upon receipt of invoices
from University issued as prescribed in Appendix B for the duration of the
period of performance. Invoices are due and payable within thirty (30) days.

 
4.2
If this Agreement is terminated for any reason by Sponsor under Paragraph 16.1,
Sponsor shall, up to a maximum of the amount stated in Paragraph 4.1 hereof,
reimburse University for the total actual and reasonable costs incurred by
University for the Project through the date of termination, including those
costs necessary to implement the early termination of this Agreement and costs
incurred by University as a result of non-cancelable obligations which may
extend beyond the date of such termination.



 



 
Page 2 of 17

--------------------------------------------------------------------------------

 


 
 
4.3
If this Agreement is terminated for any reason by University under Paragraph
16.1, Sponsor shall, subject to the provision hereafter and Paragraph 8,
reimburse University for those actual and reasonable costs in Appendix A
incurred by University for the Project through the date of termination; provided
that in no event shall such costs exceed the amount stated in Paragraph 4.1
hereof and such costs shall not include any charges or expenses incurred to
implement the early termination or as a result of non-cancelable obligations of
the University which may extend beyond the date of such termination.

 
4.4
All payment checks shall be made payable to University of Colorado Health
Sciences Center. The Tax I.D. Number is 84-6000555. All payment checks shall be
forwarded to the following address:

 
University of Colorado at Denver and Health Sciences Center
Grants and Contracts, #0604-108-LS
F428, P.O. Box 238
Denver, Colorado 80291-0238
 
Article 5 - Reporting Requirements
 
5.1
University will provide reports on the progress of Project in accordance with
the following schedule:

 
    Progress reports
 Six months from effective date of this Agreement and annually thereafter.
   
    Final report
Within 90 days of the termination of this Agreement

 
Article 5 - Reporting Requirements
 
5.1
The progress reports will indicate the work completed, the work to be performed
during the next reporting period, any problems encountered and the proposed
solution for each problem. The PI shall meet with the Sponsor at the University
from time to time during the course of the Project to review progress and future
activities.

 
 
Article 6 - Publications and Academic Rights
 
6.1
Sponsor recognizes that because University is a public institution of higher
education and engages only in research that is compatible with its academic role
and mission, the results of University research must be publishable. Sponsor
agrees that University personnel engaged in Project shall be permitted to
present at symposia, national or regional professional meetings, and to publish
in journals, theses or dissertations, or otherwise of their own choosing,
methods and results of Project, provided, however, that Sponsor shall have been
furnished copies of any proposed publication to a journal, editor, or other
third party not less than thirty days prior to the submission of such proposed
publication.






 
Page 3 of 17

--------------------------------------------------------------------------------

 


 
 
6.2
University shall own all right, title and interest in and to any and all
copyrights or copyrightable material, including software programs, first
produced, composed, or fixed in any tangible medium of expression in the
performance of work under this Agreement, and University shall have the sole
right to determine the disposition of all or any thereof.

 
Article 7 - Confidential Information
 
7.1. 
The parties may wish, from time to time, in connection with work contemplated
under this Agreement, to disclose confidential information to each other
("Confidential Information"). Each party will use reasonable efforts to prevent
the disclosure of the other party's Confidential Information to third parties
for a period of five (5) years from receipt thereof, provided that the recipient
party's obligation hereunder shall not apply to information that:

 
 
a.
is not disclosed in writing or reduced to writing and so marked with an
appropriate confidentiality legend within thirty (30) days of disclosure;

 
 
b.
is already in recipient party's possession at the time of disclosure thereof;

 
 
c.
is or later becomes part of the public domain through no fault of recipient
party;

 
 
d.
is received from a third party having no obligations of confidentiality to
disclosing party;

 
 
e.
is independently developed by the recipient party; or

 
 
f.
is required by law or regulation to be disclosed.

 
7.2
In the event that information is required to be disclosed pursuant to subsection
(f), the party required to make disclosure shall notify the other to allow that
party to assert whatever exclusions or exemptions may be available to it under
such law or regulation.

 
7.3
Confidential Information shall be clearly marked by the disclosing party with
the legend, "CONFIDENTIAL INFORMATION" or another appropriate proprietary
legend. If disclosed orally, the employee(s) making the disclosure shall be
responsible for clearly informing the recipient's employee(s), in writing within
thirty (30) days, of the confidentiality of the information disclosed.






 
Page 4 of 17

--------------------------------------------------------------------------------

 


Article 8 — Patents, Improvements and Inventions
 
8.1
Unless otherwise agreed to between the parties in the License Agreement between
University and Sponsor dated April , 2006 ("License Agreement"), which agreement
and its terms and conditions shall supercede any provisions to the contrary
herein, all rights and title to University Intellectual Property and Know-How
under Project shall belong to University which shall have the right, if it so
chooses, to proceed at its expense to obtain patent protection to all inventions
and discoveries arising therefrom.

 
8.2
In the event that University develops any improvements to the inventions claimed
in the Patent Rights or to any other preexisting patent application or patent
that is dominated by the Patent Rights in the License Agreement, then each such
improvement or addition will be considered part of the License Agreement for no
additional consideration.

 
8.3
Unless otherwise agreed to between the parties in the License Agreement, which
agreement and its terms and conditions shall supercede any provisions to the
contrary herein, subject to University obligations, if any, to the Federal
Government arising from use of Federally supplied funds or equipment in the
Project, and provided that Leland Shapiro is at the time obligated to assign
intellectual property to University, in the event that during the term of this
Agreement Leland Shapiro or anybody working in a laboratory under the
supervision or direction of Leland Shapiro, makes any invention in the Field of
Use of the License Agreement, the practice of which would not require the
practice of an invention claimed in or covered by the Licensed Patent Rights
("Independent Invention"), then University hereby grants to Sponsor, without
option fee other than the consideration of the research sponsored herein and the
reimbursement of Institution for all patent expenses incurred for the subject
Invention prior to and during the option period and appertaining license
negotiation period, an option to acquire an exclusive, worldwide,
royalty-bearing license of University's rights to any Independent Invention,
which option shall extend for ninety (90) days after Sponsor's receipt of the
Independent Invention disclosure. If Sponsor notifies University in writing of
its exercise of the option within the option period, then the parties shall
proceed in good faith to negotiate a license agreement within sixty (60) days
after notification of exercise. If Sponsor does not exercise this option, or
notifies University that it will not exercise this option, or the parties fail
to sign a license agreement within said sixty (60) day negotiation period, then
Sponsor's option to University's rights in the subject Independent Invention
shall terminate.






 
Page 5 of 17

--------------------------------------------------------------------------------

 


8.4
The parties mutually acknowledge that the United States government, as a matter
of statutory right under Code of Federal Regulations, 37 CFR, Part 401, "Rights
to Inventions Made by Non-Profit Organizations and Small Business Firms Under
Government Grants, Contracts and Cooperative Agreements", holds or may hold a
non-exclusive license and certain other rights under patents on inventions made
as a consequence of research whose funding includes funds supplied by the United
States government. In the event that the United States government has such
rights or in the future is found to have such rights with respect to all or any
new inventions or discoveries, any license contemplated or granted under this
Agreement, even if termed "exclusive" license, shall be understood to be subject
to the rights of the United States government, without any effect on the
parties' remaining obligations, as set forth in the license or in this
Agreement.

 
8.5
Unless otherwise agreed to between the parties in the License Agreement, which
agreement and its terms and conditions shall supercede any provisions to the
contrary herein, nothing in Article 8 shall be construed as granting Sponsor
expressly, by implication, or estoppel any rights or licenses to use inventions,
improvements or discoveries not conceived and/or made in the performance of the
Project, or under any patents not falling under the definition of University
Intellectual property including patents, inventions and discoveries which may
dominate University Intellectual Property and which may be owned or controlled
by the Regents of the University of Colorado, the University Technology
Corporation or any entity related thereto.

 
Article 9 - Liability, Indemnification, and Insurance
 
9.1
University hereto agrees to be responsible and assume liability for its own
wrongful or negligent acts or omissions, or those of its officers, agents or
employees to the full extent allowed by law.

 
9.2
Notwithstanding any other provision of this Agreement to the contrary, no term
or condition of this Agreement shall be construed or interpreted as a waiver,
either express or implied, of any of the immunities, rights, benefits or
protection provided to the Regents under governmental immunity laws from time to
time applicable to the Regents, including, without limitation, the Colorado
Governmental Immunity Act (CRS Section 24-10-101 through 24-10-120).

 
9.3
Sponsor shall indemnify, save and hold harmless University, its employees and
agents, against any and all claims, damages, liability and court awards
including costs, expenses, and attorney fees incurred as a result of any act or
omission by the Sponsor, or its employees, agents, Subcontractors, or assignees
pursuant to the terms of this Agreement.






 
Page 6 of 17

--------------------------------------------------------------------------------

 


9.4
Each party warrants and represents that it has adequate liability insurance for
the protection of itself and its officers, employees, and agents, while acting
within the scope of their employment by the party.

 
9.5
No liability hereunder shall result to a party by reason of delay in performance
caused by force majeure, that is, circumstances beyond the reasonable control of
the party, including,   without limitation, acts of God, fire, flood, war, civil
unrest, or shortage of or inability to obtain material or equipment.

 
Article 10 - Equipment
 
10.1
All equipment purchased by University under the terms of this Agreement shall
become the property of University upon acquisition.

 
Article 11 - Independent Contractor
 
11.1
In the performance of all services hereunder, neither party is authorized or
empowered to act as agent for the other for any purpose and shall not on behalf
of the other enter into any contract, warranty, or representation as to any
matter. Neither party shall be bound by the acts or conduct of the other.

 
Article 12 - Compliance with Laws
 
12.1
Each party agrees that it will comply with all applicable federal, state and
local laws, codes, regulations, rules and orders in the performance and
direction of the work contemplated under this Agreement.

 
Article 13 - Governing Law
 
13.1
This Agreement shall be governed and construed in accordance with the laws of
the State of Colorado and any and all disputes arising hereunder shall be
resolved in the courts of the State of Colorado; provided, however, that any
patent question or controversy shall be resolved in the courts having
jurisdiction over the patent or patents in question and in accordance with the
laws applicable to such patent or patents.

 
Article 14 - Assignment
 
14.1
Neither party shall assign or transfer any interest in this Agreement, nor
assign any claims for money due or to become due during this Agreement without
the prior written approval of the other party, which approval shall not be
unreasonably withheld. Notwithstanding the foregoing, Sponsor will not breach
this agreement if it assigns this agreement to a successor in interest or
assignee of all the business or assets of the Sponsor to which this agreement
pertains.






 
Page 7 of 17

--------------------------------------------------------------------------------

 


 
Article 15 - Use of Name
 
15.1
Each party agrees not to include the name or any logotypes or symbols of the
other party or the names of any researchers at such institutions in any
advertising, sales promotion or other publicity matter without the prior written
approval of the other party, which approval shall not be unreasonably withheld
or delayed. However, nothing in this Article or elsewhere in this Agreement is
intended to restrict either party from disclosing the existence, nature, Project
title, name of Sponsor and any additional matters required by law to be
disclosed, or from including those items of information in the routine reporting
of its activities.

 
Article 16 - Term and Termination
 
16.1
This Agreement may be terminated by either party upon written notice delivered
to the other party at least sixty (60) days prior to the intended date of
termination, provided however, that the Sponsor may not terminate this Agreement
while the License Agreement is in effect. Termination of this Agreement, however
effectuated, shall not release the parties from their rights and obligations
under Articles 4, 6, 7, 8, 9 and 15. Either party shall have the right, at its
option, to cancel and terminate this Agreement in the event that the other party
shall become involved in insolvency, dissolution, bankruptcy or receivership
proceedings affecting the operation of its business which have not been
dismissed within sixty (60) days of the filing date or in the event that the
other party shall discontinue its business for any reason.

 
16.2
The failure of Sponsor to make the required payments to the University as
outlined in Article 4, within fourteen (14) calendar days after written notice
of such failure to pay shall constitute a default of this Agreement by Sponsor.
A default by Sponsor shall relieve the University, at its choice, of any and all
of its obligations or duties under this Agreement and shall also divest Sponsor
of all of its rights under this Agreement. However, Sponsor default of this
Agreement shall not relieve Sponsor of all its obligations under and throughout
the term of this Agreement, including but not limited to its obligations to pay
the University. By exercising its rights under this default provision, the
University does not waive any rights it may have to pursue and collect the
entire unpaid monies owed to the University by Sponsor under this Agreement.
Furthermore, should the University prevail in its pursuit of unpaid monies from
Sponsor, the parties agree that Sponsor will be responsible for all of the
University's reasonable attorney fees, collection costs, and court fees
associated with pursuing such action.






 
Page 8 of 17

--------------------------------------------------------------------------------

 


Article 17 - Changes, Modifications, and Amendments
 
17.1 
This Agreement constitute the entire agreement between the parties with respect
to the subject matter hereof. Neither party shall be bound by any agreement,
covenants or warranties made by its agents or employees, or any other persons,
either oral or written, unless such agreements, covenants and warranties shall
be reduced to writing and signed by the authorized officer of such party and
shall expressly refer to this Research Agreement. The failure of either of the
parties at any time or times to require performance by the other of any
provisions hereofshall in no manner affect the right of the first-mentioned
party thereafter to enforce the same. The waiver by either of the parties of any
breach of any provision hereof shall never be construed to be a waiver of any
succeeding breach of such provision or a waiver of the provisions itself.

 
17.2 
If any provision of this Agreement is judicially determined to be void or
unenforceable, such provision shall be deemed to be severable from the other
provisions of this Agreement which shall remain in full force and effect. Either
party may request that a provision otherwise void or unenforceable be reformedso
as to be valid and enforceable to the maximum extent permitted by law.

 
Article 18 - Notices
 
18.1
Notice hereunder shall be deemed sufficient if given by registered mail, postage
prepaid, and addressed to the Party to receive such notice at the address given
below, or such other address as may hereafter be designated by notice in
writing. Notices shall be deemed to have been given upon receipt or, if mailed
by registered mail, within five days after the mailing date.

 
For the University:
Original to:
 
Leland Shapiro
Campus Box B168
Biomedical Research Building, Room 401 S/M Infectious Diseases Division
4200 E. 9th Avenue Denver, CO 80262 (Phone) 303-315-3558
 
Copy to:
Pamela Jones, Ph.D, Director
Office of Contracts and Grants Fitzsimons Building 500
Mail Stop F-428
P.O. Box 6508
Aurora, CO 80045-0508
(Phone) (303) 724-0090
 
 
 



 







 
Page 9 of 17

--------------------------------------------------------------------------------

 


For
Sponsor:                                                                      
Original to:
 
 
 
Copy to:   
 
David Olson
Chief Executive Officer 5820 Tolcate Woods Lane Salt lake City, Utah 84121
(Phone) 720-493-4601
 
Mark N. Schneider, Esq.
4764 South 900 East, Suite 3-C Salt Lake City, Utah 84117 (Phone) (801) 263-3576



 
Article 19 - Order of Precedence
 
19.1
In the event of any inconsistency between this Agreement and any other
attachments or documents, this Agreement shall control.

 
 
 
INTENTIONALLY LEFT BLANK
 









 
Page 10 of 17

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth herein by their duly authorized representatives.
 
APRO BIO PHARMACEUTICAL CORPORATION
THE REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate, contracting for and
on behalf of the University of Colorado Health Sciences Center

 


 
By:
/s/ David C. Olson
By:
/s/ Harlan L. Ray
Name:
David C. Olson
Name:
Harlan L. Ray
Title:
CEO
Title:
Contracts Manager
Grants and Contracts
Date:
5/15/06
Date:
5/11/06
                   
Principal Investigator
 
   
By:
/s/ Leland Shapiro, M.D
   
Name:
Leland Shapiro, M.D
   
Title:
Associate Professor of Medicine
   
Date:
4/27/2006
       

 





 
Page 11 of 17

--------------------------------------------------------------------------------

 


APPENDIX A
 
YEAR 1
 
A. ANTHRAX
Mouse anthrax toxin experiments:
     
Reagents (mice, anthrax toxin, experimental materials)
    50,000  
In Vitro experiments at Shapiro laboratory:
       
Salary support (1 technician)
    75,000  
Salary support (part time technical assistance)
    5,000  
Principal Investigator (Dr. Shapiro)- 20% time
    30,000            
Materials for in vitro experiments:
       
    -Cells: mouse Raw 264.7 cells, human U937 cells,
    10,000  
    Human peripheral blood mononuclear cells (PBMC),
       
    human fibroblasts
       
    -ELISA and Electrochemiluminescence assays for interleukin (IL)-1, IL-6,
    25,000  
    IL-8, IL-10, IL-18, Tumor necrosis factor (TNF), IL-1 receptor antagonist.
       
    -Miscellaneous materials (plasticware, tissue culture medium components)
    10,000            
Equipment:
       
    -ELISA plate washer
    6,000  

 
B. BACTERIAL PNEUMONIA
 
Salary Support (1 technician)
    50,000  
Cell lines + primary respiratory epithelia cells derived from
    20,000  
Patients undergoing bronchoscopy
       
Gram negative rod bacteria + bacterial culture/quantification materials
    10,000                      
C. MYCOBACTERIA
       
Mycobacterium culture materials + quantification plates
    15,000  
Assays to detect cytotoxicity, cytokine production
    15,000  
Reagents, including AAT and synthetic mimics, cell culture medium
    5,000  
Total direct costs
    326,000  
Indirect costs (26% of direct costs)
    84,760            
GRAND TOTAL
    410,760  

 

 



 
Page 12 of 17

--------------------------------------------------------------------------------

 


YEAR 2
These will represent continuations of the above projects with scaling back of
the anthrax project
 
A. ANTHRAX
 

   
US Dollars
 
In Vitro experiments at Shapiro laboratory:
     
Salary support (1 technician)
    75,000  
Salary support (part time technical assistance)
    35,000  
Principal Investigator (Dr. Shapiro) - 20% time
    30,000            
Materials:
       
    -ELISA and Electrochemiluminescence assays for interleukin (IL)-1, IL-6,
    30,000  
    IL-8, IL-10, IL-18, Tumor necrosis factor (TNF), IL-1 receptor antagonist.
       
    -Miscellaneous materials (plasticware, tissue culture medium components)
    20,000  
    -Alpha-l-antitrypsin (clinical grade)
    10,000            
Equipment:
       
    -PCR Machine
    10,000  

 
B. BACTERIAL PNEUMONIA

         
Salary Support (1 technician)
    50,000            
Cell lines + materials + primary respiratory epithelia cells
    20,000            
C. MYCOBACTERIA (typical + atypical)
                 
Salary support + materials costs
    10,000            
Total direct costs
    290,000  
Indirect costs (26% of direct costs)
    75,400            
GRAND TOTAL                                           
    365,400  

 

 



 
Page 13 of 17

--------------------------------------------------------------------------------

 


YEAR 3
 
A. ANTHRAX

   
US Dollars
 
In Vitro experiments at Shapiro laboratory:
     
Salary support (1 technician)
    75,000  
Salary support (part time technical assistance)
    35,000  
Principal Investigator (Dr. Shapiro) - 20% time
    30,000            
Materials:
       
    -ELISA and Electrochemiluminescence assays for interleukin (IL)-1, IL-6,
    20,000  
    -IL-8, IL-10, IL-18, Tumor necrosis factor (TNF), IL-1 receptor antagonist.
       
    -Miscellaneous materials (plasticware, tissue culture medium components)
    25,000  
    -Alpha-1-antitrypsin (clinical grade)
    10,000            
Equipment:
       
—70°C Freezer
    10,000  

 
B. BACTERIAL PNEUMONIA

 
Salary Support (1 technician) + materials
    50,000                      
Total direct costs                                           
    255,000  
Indirect costs (26% of direct costs)
    66,300  
GRAND TOTAL
    321,300  

 
Total 3 year budget    1,097,460
 
Location of studies: all studies will be performed at UCHSC.


 
Page 14 of 17

--------------------------------------------------------------------------------

 


APPENDIX B
 
Year 1 - $410,760
 
1.    $80,000 within 7 days of execution of this Agreement.
 
2.    $200,000 on or before July 1, 2008, changed to Sept. 15, 2006 (DO) (HLR)
(DNA)
 
 
3.    $130,760 on or before October 1, 2006, changed to December 15, 2006
 

            Year 2- $365,400    Year 2 payments shall be moved back two months
(HLR)
1.         $95,000 on or before January 1, 2007
 
2.         $90,000 on or before April 1, 2007
 
3.         $90,000 on or before July 1, 2007
 
4.         $90,400 on or before October1, 2007
 
            Year 3 payments shall be moved back two months. (HLR)    Year 3-
$321,300
 


1.         $80,000 on or before January 1, 2008
 
2.         $80,000 on or before April 1, 2008
 
3.         $80,000 on or before July 1, 2008
 
4.         $81,300 on or before October1, 2008
 
Invoices to be issued 30 days prior to payment due dates.





 
Page 15 of 17

--------------------------------------------------------------------------------

 
 
 
 
AMENDMENT TO SPONSORED RESEARCH AGREEMENT


This Amendment made this 8th day of  January, 2009 by and between the Regents of
the University of Colorado, a body corporate, for and on behalf of the
University of Colorado Health Sciences Center, hereinafter referred to as
“Institution”, and Apro Bio Pharmaceutical Corporation, a Utah Corporation,
having a principal office at 5350 South Roslyn St. Ste 400, Greenwood Village,
CO 80111, hereinafter referred to as “Sponsor”.


WHEREAS, the parties hereto previously entered into a contract dated May 15,
2006, executed on May 15, 2006 for services to be performed by Dr. Leland
Shapiro, Principal Investigator on behalf of the Institution, and;


NOW THEREFORE, it is desired to amend the contract as follows:


APENDIX B


Year 3- $321,300


  1. $80,000 on or before April 1, 2009


  2. $80,000 on or before July 1, 2009


  3. $80,000 on or before October 1, 2009


  4. $81,300 on or before January 1, 2010


Invoices to be issued 30 days prior to payment due dates.


Page 16 of 17

--------------------------------------------------------------------------------








All other terms and conditions of said Agreement shall remain in full force and
effect.



Executed this 8th day of January, 2009.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment below:




INSTITUTION:
SPONSOR:
Regents of the University of Colorado,
Apro Bio Pharmaceuticals Corporation
a body corporate, for and on behalf of
 
the University of Colorado Health Sciences Center
         
By:  /s/ Harlan L. Ray
By:  /s/ Vicki D.E. Barone
UCDHSC Grants and Contracts
Vicki D.E. Barone
Harlan L. Ray
Chair
Contracts Manager
 
Grants and Contracts
 


 
 
Page 17 of 17


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 